DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
claim Rejections - 35 USC § 112
            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
              Claims 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 21 recite limitations “wherein the data packets include the obtained class identification signature signal indicating the relative transmission priority”

Applicant's remarks/responses didn’t provide where the support is in the specification. The specification as originally filed is silent and does not suggests or provide sufficient evidence of the data packets include the obtained class identification signature signal indicating the relative transmission priority. Therefore, it is new matter. 
Regarding dependent claims, the claims failed to rectify the problem raised above, thus, they are subject to the same rejections.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-22,24-25,27-28 ,30-31,33-34 ,36-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by GHOSH et al. US 2013/0223419 A1. 

Claims 1-20 are cancelled.  
Regarding claim 21, GHOSH et al. US 2013/0223419 A1 discloses a method comprising: 												at a wireless node of a wireless network (fig. 1A, WLAN access point device 50 (i.e. a wireless node) is on communication with WLAN client devices in a wireless network ), obtaining a class identification signature signal associated with a relative transmission priority selected from a plurality of relative transmission priorities [0013]receiving by the first device, a priority frame message from the second device, including a priority indication for the first device, based on the threshold value for acceptance by the first device of buffered data in the second device and  [0143]-[0144] The WLAN access point device 50 accumulates in the client data table 55,  the Buffered Data Quantity Threshold TH field , the Critical Data CD field  and the quality of service (QoS) field (i.e. the class identification signature signal) for each of the WLAN client devices 100, 100′, and 100″ in its infrastructure network 70, wherein The Buffered Data Quantity Threshold TH , the Critical Data CD , and quality of service (QoS) field  (i.e. the class identification signature signal) is utilized by the WLAN access point device 50 in defining priorities among the WLAN client devices 100, 100′, and 100″ ),			 the class identification signature signal comprising a signal transmitted by all wireless nodes having the same transmission priority [0142] WLAN client device 100 is sending a power save poll packet to a WLAN access point device 50 . The power save poll packet includes the Buffered Data Quantity Threshold TH field, the Critical Data CD field, and the quality of service (QoS) field (i.e. the class identification signature signal), and (fig. 1 and [0134] discloses the WLAN client device 100 is one of a plurality of client devices 100, 100 b, and 100 c),	transmitting data packets by the wireless node, wherein the data packets include the obtained class identification signature signal indicating the relative transmission priority[0163]-[0164] WLAN access point 50 transmits a priority frame 150 to WLAN client devices 100′, 100′a, and 100′b, where The Priority Frame 150 may inform client devices 100′, 100′a, and 100′b about their priorities); (fig. 1 and [0134the WLAN client device 100 is one of a plurality of client devices 100, 100 b, and 100 c that have the Highest priority) and [0134] discloses client device 100″ is one of a plurality of client devices 100″, 100″b, and 100″c that have a least priority(i.e. lower-priority);				at the wireless node, monitoring received signals from other communication nodes, and upon detection of a class identification signature signal transmitted from another communication node: [0143]-[0144] The WLAN access point device 50 received the Buffered Data Quantity Threshold TH field , the Critical Data CD field  and the quality of service (QoS) field (i.e. the class identification signature signal) for each of the WLAN client devices 100, 100′, and 100″, the WLAN access point device 50 used The Buffered Data Quantity Threshold TH , the Critical Data CD , and quality of service (QoS) field  (i.e. the class identification signature signal)  to determine priorities among the WLAN client devices 100, 100′, and 100″ ),			determining that the detected class identification signature signal is associated with a relatively higher-priority communication node assigned to a class having a relatively higher transmission priority [0143]-[0144] The WLAN access point device 50 received the Buffered Data Quantity Threshold TH field , the Critical Data CD field  and the quality of service (QoS) field (i.e. the class identification signature signal) for each of the WLAN client devices 100, 100′, and 100″, the WLAN access point device 50 used The Buffered Data Quantity Threshold TH , the Critical Data CD , and quality of service (QoS) field  (i.e. the class identification signature signal)  to determine priorities among the WLAN client devices 100, 100′, and 100″ ), and responsively adjusting the wireless node transmission parameters.  [0102]- [0103] a sender node (i.e. either (access point) or (wireless node)) wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range, If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval (i.e. transmission parameters), wherein backoff in interval(i.e. transmission parameters) is adjusted .each time  the channel is sensed to be busy),				
Regarding claim 27, GHOSH et al. US 2013/0223419 A1 discloses  a wireless network for data communications (fig. 1A, WLAN access point device 50 (i.e. a wireless node) is on communication with WLAN client devices in a wireless network) comprising: at least a first set of wireless communication nodes and a second set of wireless communication nodes(fig.1, and [0134] the WLAN client device 100 is a plurality of client devices 100, 100 b, and 100 c (i.e. a first set of wireless communication nodes) and the WLAN client device 100″ is a plurality of client devices 100″, 100″b, 100″c (i.e. a second set of wireless communication nodes, 			each set of wireless communication nodes assigned to a respective transmission class and configured to transmit messages containing a corresponding class identification signature signal [0143] The WLAN access point device 50 accumulates in the client data table 55,  the Buffered Data Quantity Threshold TH field , the Critical Data CD field  and the quality of service (QoS) field (i.e. the class identification signature signal) for each of the WLAN client devices 100, 100′, and 100″ in its infrastructure network 70)(i.e. The WLAN access point device 50 received the Buffered Data Quantity Threshold TH field , the Critical Data CD field  and the quality of service (QoS) field (i.e. the class identification signature signal) from each of the WLAN client devices 100, 100′, and 100″); 							each wireless communication node of the at least first set of wireless communication nodes and second set of wireless communication nodes configured to monitor received signals from other wireless communication nodes, and upon detection of a class identification signature signal transmitted from another wireless communication node[0102]- [0103] a sender node (i.e. (first set of wireless nodes) or (second set of wireless nodes)) wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range, If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval ),: 										determining that the detected class identification signature signal is associated with a relatively higher-priority communication node assigned to a class having a relatively higher priority[0144] the WLAN access point device 50 used The Buffered Data Quantity Threshold TH , the Critical Data CD , and quality of service (QoS) field  (i.e. the class identification signature signal)  to determine priorities among the WLAN client devices 100, 100′, and 100″ ),( fig. 1b and [0076]  the WLAN access point device transmits an immediate acknowledgement packet 120 to the WLAN client device of highest priority) and [0102]- [0103] a sender node (i.e. (first set of wireless nodes) or (second set of wireless nodes))  senses the channel is  busy, then the node may delay its transmission for a random period of time called the backoff interval  ), and responsively adjusting the wireless communication node transmission parameters in deference to the relatively higher-priority wireless communication node[0102]- [0103] a sender node (i.e. either (access point) or (wireless node)) wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range, If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval (i.e. transmission parameters), wherein backoff  interval (i.e. transmission parameters) is adjusted .each time  the channel is sensed to be busy).
Regarding claims 22 and 28, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH further discloses  wherein adjusting the wireless node transmission parameters comprises ceasing transmissions in deference to the relatively higher- priority communication node[0102]- [0103] a sender node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range, If the channel is sensed to be busy, then the node may delay its transmission for a random period of time called the backoff interval (i.e. transmission parameters), wherein backoff interval(i.e. transmission parameters) is adjusted .each time  the channel is sensed to be busy).
Regarding claims 24 and 30, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH further disclose wherein the class identification  signature signal is a periodic preamble signal sent preceding a main transmission signal (fig.1 and 1A, and [0074]-[0075] discloses WLAN client device sends  Association Request frame (i.e. preamble )  prior to send  a packet ),Examiner’ note: each time WLAN client device goes to sleep, when he wake up send  Association Request frame  (i.e. preamble ) prior to send  a packet  (i.e. Association Request frame  (i.e. preamble ) is sent periodically).

Regarding claims 25 and 31, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH further discloses after adjusting transmission parameters, subsequently reinitiating transmissions after determining that either (i) no further class identification signature signals transmitted from another communication node have been detected [0102]- [0103] a sender node wishing to transmit data has to first listen to the channel for a predetermined amount of time to determine whether or not another node is transmitting on the channel within the wireless range, If the channel is sensed to be idle (i.e. no further class identification signature signals transmitted from another communication node have been detected), then the node may be permitted to begin the transmission process(i.e. reinitiating transmissions.) ,
 or 
(ii) any further detected class identification signature signals transmitted from another communication node belong to a relatively lower-priority communication node.  

Regarding claims 24 and 30, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH further disclose wherein the class identification  signature signal is a periodic preamble signal sent preceding a main transmission signal (fig.1 and 1A, and [0074]-[0075] discloses WLAN client device sends  Association Request frame (i.e. preamble )  prior to send  a packet ),Examiner’ note: each time WLAN client device goes to sleep, when he wake up send  Association Request frame  (i.e. preamble ) prior to send  a packet  (i.e. Association Request frame  (i.e. preamble ) is sent periodically)
Regarding claim 33, GHOSH discloses all features with respect to claim 27.
GHOSH further discloses wherein the wireless communication nodes are wireless client communication nodes (fig.1, and [0134] the WLAN client device 100 is a plurality of client devices 100, 100 b, and 100 c (i.e. a first set of wireless communication nodes) and the WLAN client device 100″ is a plurality of client devices 100″, 100″b, 100″c (i.e. a second set of wireless communication nodes.

Regarding claim 34, GHOSH discloses all features with respect to claim 27.
GHOSH further discloses  wherein the class identification signature signal includes a periodic preamble(fig.1 and 1A, and [0074]-[0075] discloses WLAN client device sends  Association Request frame (i.e. preamble )  prior to send  a packet ),Examiner’ note: each time WLAN client device goes to sleep, when he wake up send  Association Request frame  (i.e. preamble ) prior to send  a packet  (i.e. Association Request frame  (i.e. preamble ) is sent periodically).
Regarding claim 37, GHOSH discloses all features with respect to claim 21.
GHOSH further discloses wherein the wireless node is a wireless client node (fig.1, and [0134] the WLAN client device 100 is a plurality of client devices 100, 100 b, and 100 c (i.e. a first set of wireless communication nodes) and the WLAN client device 100″ is a plurality of client devices 100″, 100″b, 100″c (i.e. a second set of wireless communication nodes. 

Regarding claim 38, GHOSH discloses all features with respect to claim 21.
GHOSH further discloses  wherein the class identification signature signal includes a periodic preamble(fig.1 and 1A, and [0074]-[0075] discloses WLAN client device sends  Association Request frame (i.e. preamble )  prior to send  a packet ),Examiner’ note: each time WLAN client device goes to sleep, when he wake up send  Association Request frame  (i.e. preamble ) prior to send  a packet  (i.e. Association Request frame  (i.e. preamble ) is sent periodically).  

Regarding claims 36 and 40, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH further discloses upon detection of the class identification signature signal transmitted from another communication node, determining that the detected class identification signature signal is associated with a relatively lower-priority communication node assigned to a class having a relatively lower transmission priority [0144] the WLAN access point device 50 used The Buffered Data Quantity Threshold TH , the Critical Data CD , and quality of service (QoS) field  (i.e. the class identification signature signal)  to determine priorities among the WLAN client devices 100, 100′, and 100″ ),and (fig. 1c) [0163]-[0164]WLAN access point 50 transmits a priority frame 150 to WLAN client devices 100′, 100′a, and 100′b, where The Priority Frame 150 may inform client devices 100′, 100′a, and 100′b about their priorities) [0134] discloses client device 100″ is one of a plurality of client devices 100″, 100″b, and 100″c that have a least priority(i.e. lower-priority) ) and ([0102]- [0103] a sender node (i.e. (first set of wireless nodes) or (second set of wireless nodes))  senses the channel is  busy, then the node may delay its transmission for a random period of time called the backoff interval  ), and responsively continuing transmissions(i.e. WLAN client device 100 is client device 100″), [0155] WLAN client device 100 receive and decode the information of the buffered data  sent in a data frame by the WLAN access point 50).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GHOSH in view of Radunovic et al US 20100232324.

Regarding claims 26 and 32, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH does not explicitly wherein the wireless node is a full-duplex wireless node that performs the monitoring received signals from other communication nodes while simultaneously transmitting signals containing the obtained class identification signature signal. 			Radunovic et al.us 20100232324 discloses wherein the wireless node is a full-duplex wireless node that performs the monitoring received signals from other communication nodes while simultaneously transmitting signals containing the obtained class identification signature signal [0033] A full-duplex communication system enables at least some nodes to communicate in both directions (i.e. transmit and receive), at the same time.
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify GHOSH to include  wherein the wireless node is a full-duplex wireless node that performs the monitoring received signals from other communication nodes while simultaneously transmitting signals containing the obtained class identification signature  signal, as taught, by Radunovic in order to communicate in both directions (i.e. transmit and receive), at the same time ( see Radunovic [0033]).

Claim 23 ,29 , 35, and  39are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GHOSH in view of Rizvi et al.US 20060280147 A1.

Regarding claims 23 and 29, GHOSH discloses all features with respect to claims 21 and 27, respectively.
GHOSH does not explicitly wherein the class identification signature signal is a code- division multiple access code overlayed on a main transmission signal.					Rizvi et al.US 20060280147 A1 discloses wherein the class identification signal is a code- division multiple access code overlayed on a main transmission signal ([0042] Then, the wireless signal transmitting/receiving unit transmits a code division multiple access (CDMA) code (i.e. a code- division multiple access code overlayed on a main transmission signal) to the base station  in order to perform an initial ranging process between the terminal and the base station). 
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify GHOSH to include herein the class identification signal is a code- division multiple access code overlayed on a main transmission signal, as taught, by Rizvi, in order to perform an initial ranging process between the terminal and the base station (see Rizvi [0042]).

Regarding claims 35 and  39, GHOSH discloses all features with respect to claim 21 and  27,respectively. 
GHOSH does not explicitly wherein the class identification signature signal comprises a Code Division Multiple Access superimposed on at least one of the data packets.				Rizvi et al.US 20060280147 A1 discloses wherein the class identification signature signal comprises a Code Division Multiple Access superimposed on at least one of the data packets([0042] Then, the wireless signal transmitting/receiving unit transmits a code division multiple access (CDMA) code (i.e. a code- division multiple access code overlayed on a main transmission signal) to the base station  in order to perform an initial ranging process between the terminal and the base station).  
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify GHOSH to include wherein the class identification signature signal comprises a Code Division Multiple Access superimposed on at least one of the data packets, as taught, by Rizvi, in order to perform an initial ranging process between the terminal and the base station (see Rizvi [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US20100246434A1: Network entry and device discovery for cognitive radio networks.
- US9924512B1: OFDMA with block tone assignment for WLAN.
- US5892769A: Method and system for prioritized multiple access using contention signatures for contention-based reservation.
- US20060274776A1: Carrier sense multiplex access method, radio base station apparatus, and radio terminal apparatus


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478